Title: From Alexander Hamilton to Benjamin Bullit, 22 March 1800
From: Hamilton, Alexander
To: Bullit, Benjamin


          
            Sir,
            New York March 22. 1800
          
          It is very extraordinary that you should, after receiving my letter of 12 November, which directs you to repair to this place New York, pursue such measures as you appear to have done by your letter of the 15. instant.
          I now repeat my desire of your immediately repairing to this place and reporting yourself to me on your arrival.
          with true consideration &c
          Lieutt. Bullit
        